Title: Gentlemen at Nantes to the American Commissioners, 7 November 1778: résumé
From: Gentlemen at Nantes
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, November 7, 1778: Repeated captures of American vessels off this coast induce us to seek more effective protection. The intelligence our enemies obtain about the departure of our ships allows their capture as soon as the French frigates part from their convoy. Not only are supplies to our country threatened, so are the American gentlemen intending to sail with these vessels, men who have already experienced the horrors of imprisonment. We have petitioned M. de Sartine and request that you use your influence at court to obtain a convoy for the entire voyage. Twelve ships at La Rochelle will be ready by the end of the month when we hope the desired convoy will be available. [Signed:] J. Dl. Schweighauser Agent of the united states of America, Joshua Johnson, Matt. Ridley, Jona. Williams J, Cha: Ogilvie, Matthew Mease, Jno. Gilbank, William Haywood, John Lloyd, Nics. Martin, Ebenr. Atwood, Peter Collas, Phil Rd. Fendall, Danl. Blake, Clemt. Smith, J Grubb, John Spencer, Jno. Grannis, Joseph Belton, Jos Wm Spencer, Joseph Hill Jennings, Richd. Grubb, Alexr. Dick, Josiah Darrell, Cyprn. Sterry, Wilm. Jenny, Christopher Bassett, Robert Ewart, Jno. Tyler, Daniel Kenney, Stephen Johnson.>
